Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2022 was filed before the mailing date of the FAOM.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Feingold et al (US20060178776A1 published 08/10/2006; hereinafter Feingold).
Regarding claim 1, Feingold teaches a digital pathology device (a system and method for pre-treatment of biological samples – paragraph 52) configured to process a slide rack in which glass slides are positioned before and after scanning (one or more slide racks on which the slides are mounted – paragraph 18), the digital pathology device comprising: 
a stage (slides 1045 are mounted on individual holders – paragraph 79 and Fig. 1A) upon which a glass slide is positioned during scanning (slide 1045 is electronically scanned and recognized by stainer 1000 – paragraph 111); 
a slide conveyor system (rack handle 1070 – Fig. 1A) configured to move glass slides between a position in the slide rack and a position on the stage (rack handle 1070, which allow individual slides 1045 to be maneuvered to a horizontal or vertical position – paragraph 79); 
an uninterruptible power supply (UPS thread 2140 connects to and monitors any coupled Uninterruptible Power Supplies (UPS) 1298 for power failures – paragraph 196) configured to supply power to the digital scanning device in the event of a power failure comprising a termination of the flow of electrical power (UPS thread 2140 connects to and monitors any coupled Uninterruptible Power Supplies (UPS) 1298 for power failures – paragraph 196) from an external power source to the digital pathology device; 
a processor (system 1200, stainers 1000 may also be coupled to one or more computing devices 1230 – paragraph 103) configured to detect a signal (configured to detect a signal is interpreted as programable to detect a signal) from the uninterruptible power supply indicating that the flow of electrical power from the external power source to the digital pathology device has been terminated, 
wherein in response to detecting the signal from the uninterruptible power supply indicating that the flow of electrical power from the external power source to the digital pathology device has been terminated (if UPS 1298 reports that line power has failed, the UPS thread 2140 can direct the shutdown of processing tank heaters and stainer 1000 itself when the UPS 1298 battery power falls to a critical level – paragraph 196), the processor is further configured to control (configured to control is interpreted as programable to control) the stage and the slide rack and the slide conveyor system to position all glass slides in the slide rack prior to termination of the flow of electrical power (an unload slides/reagent bottles step 1135 occurs before system shutdown 1140 – Fig. 1C) from the uninterruptible power supply to the digital pathology device.
Regarding claim 2, Feingold teaches the digital pathology device of claim 1, wherein the processor (the UPS thread 2140 can direct the shutdown of processing tank heaters and stainer 1000 itself when the UPS 1298 battery power falls to a critical level – paragraph 196) is further configured to delay control (configured to delay control is interpreted as programable to delay control) of the stage and the slide rack and the slide conveyor system to position all glass slides in the slide rack (an unload slides/reagent bottles step 1135 occurs before system shutdown 1140 – Fig. 1C) until the uninterruptible power supply has reached a predetermined threshold power level (Feingold teaches a “delay” as the time before the UPS 1298 battery power falls to a critical level).
Regarding claim 3, Feingold teaches a method for delaying a power-off condition in a digital pathology device (if UPS 1298 reports that line power has failed, the UPS thread 2140 can direct the shutdown of processing tank heaters and stainer 1000 itself when the UPS 1298 battery power falls to a critical level – paragraph 196) configured to process a slide rack in which glass slides are positioned before and after scanning (an unload slides/reagent bottles step 1135 occurs before system shutdown 1140 – Fig. 1C), the digital pathology device having a stage (slides 1045 are mounted on individual holders – paragraph 79 and Fig. 1A) upon which a glass slide is positioned during scanning (slide 1045 is electronically scanned and recognized by stainer 1000 – paragraph 111), a slide conveyor system configured to move glass slides between a position in the slide rack and a position on the stage  (rack handle 1070 – Fig. 1A), and an uninterruptible power supply (UPS thread 2140 connects to and monitors any coupled Uninterruptible Power Supplies (UPS) 1298 for power failures – paragraph 196) configured to supply power to the digital scanning device in the event of a power failure comprising a termination of the flow of electrical power from an external power source to the digital pathology device, the method comprising: 
detecting a signal from the uninterruptible power supply (if UPS 1298 reports that line power has failed – paragraph 196) (Feingold inherently teaches that the UPS 1298 must perform a detecting step to determine if the power is off); 
determining based on the signal from the uninterruptible power supply that the flow of electrical power from the external power source to the digital pathology device has been terminated (if UPS 1298 reports that line power has failed – paragraph 196); 
subsequent to determining that the flow of electrical power from the external power source to the digital pathology device has been terminated (the UPS thread 2140 can direct the shutdown of processing tank heaters and stainer 1000 itself when the UPS 1298 battery power falls to a critical level – paragraph 196), controlling the stage and the slide rack and the slide conveyor system to position all glass slides in the slide rack prior to termination of the flow of electrical power (an unload slides/reagent bottles step 1135 occurs before system shutdown 1140 – Fig. 1C) from the uninterruptible power supply to the digital pathology device.
Regarding claim 4, Feingold teaches the method of claim 3, further comprising delaying control of the stage and the slide rack to position all glass slides in the slide rack (an unload slides/reagent bottles step 1135 occurs before system shutdown 1140 – Fig. 1C) until the uninterruptible power supply has reached a predetermined threshold power level (if UPS 1298 reports that line power has failed, the UPS thread 2140 can direct the shutdown of processing tank heaters and stainer 1000 itself when the UPS 1298 battery power falls to a critical level – paragraph 196) (Feingold teaches a “delay” as the time before the UPS 1298 battery power falls to a critical level).
Regarding claim 5, Feingold teaches a pathology sample processing device comprising: 
a pathology sample processing system configured to process a pathology sample (a system and method for pre-treatment of biological samples – paragraph 52); 
a conveyor system (rack handle 1070 – Fig. 1A) configured to move a pathology sample from a first position to a second position (rack handle 1070, which allow individual slides 1045 to be maneuvered to a horizontal or vertical position – paragraph 79); 
an uninterruptible power supply (UPS thread 2140 connects to and monitors any coupled Uninterruptible Power Supplies (UPS) 1298 for power failures – paragraph 196) configured to supply power to the pathology sample processing device (UPS thread 2140 connects to and monitors any coupled Uninterruptible Power Supplies (UPS) 1298 for power failures – paragraph 196) in the event of a power failure comprising a termination of the flow of electrical power from an external power source to the pathology sample processing device; 
a processor (system 1200, stainers 1000 may also be coupled to one or more computing devices 1230 – paragraph 103) configured to detect a signal (configured to detect a signal is interpreted as programable to detect a signal) from the uninterruptible power supply indicating that the flow of electrical power from the external power source to the pathology sample processing device has been terminated (Uninterruptible Power System (UPS) 1298, which may also be monitored by its coupled stainer 1000 to detect power-line fluctuations, or an impending loss of power – paragraph 100), 
wherein in response to detecting the signal from the uninterruptible power supply indicating that the flow of electrical power from the external power source to the pathology sample processing device has been terminated (if UPS 1298 reports that line power has failed, the UPS thread 2140 can direct the shutdown of processing tank heaters and stainer 1000 itself when the UPS 1298 battery power falls to a critical level – paragraph 196), the processor is further configured to control (configured to control is interpreted as programable to control) the pathology sample processing system and the conveyor system to position all pathology samples in a known position prior to termination of the flow of electrical power from the uninterruptible power supply to the pathology sample processing device (an unload slides/reagent bottles step 1135 occurs before system shutdown 1140 – Fig. 1C).
Regarding claim 6, The pathology sample processing device of claim 5, wherein the processor (the UPS thread 2140 can direct the shutdown of processing tank heaters and stainer 1000 itself when the UPS 1298 battery power falls to a critical level – paragraph 196) is further configured to delay control (configured to delay control is interpreted as programable to delay control) of the pathology sample processing system and the conveyor system to position all pathology samples in a known position (an unload slides/reagent bottles step 1135 occurs before system shutdown 1140 – Fig. 1C) until the uninterruptible power supply has reached a predetermined threshold power level (Feingold teaches a “delay” as the time before the UPS 1298 battery power falls to a predetermined critical level).
Regarding claim 7, Feingold teaches the pathology sample processing device of claim 5, wherein at least a portion of the pathology sample is positioned on a glass slide (biological samples on slides – paragraph 15).
Regarding claim 8, Feingold teaches a method for delaying a power-off condition in a pathology sample processing device (if UPS 1298 reports that line power has failed, the UPS thread 2140 can direct the shutdown of processing tank heaters and stainer 1000 itself when the UPS 1298 battery power falls to a critical level – paragraph 196) having a pathology sample processing system (a system and method for pre-treatment of biological samples – paragraph 52) configured to process a pathology sample, a conveyor system configured to move the pathology sample from a first position to a second position (rack handle 1070 – Fig. 1A), and an uninterruptible power supply (UPS thread 2140 connects to and monitors any coupled Uninterruptible Power Supplies (UPS) 1298 for power failures – paragraph 196) configured to supply power to the pathology sample processing device in the event of a power failure comprising a termination of the flow of electrical power from an external power source to the pathology sample processing device, the method comprising: 
detecting a signal from the uninterruptible power supply (if UPS 1298 reports that line power has failed – paragraph 196) (Feingold inherently teaches that the UPS 1298 must perform a detecting step to determine if the power is off); 
determining based on the signal from the uninterruptible power supply that the flow of electrical power from the external power source to the pathology sample processing device has been terminated (if UPS 1298 reports that line power has failed – paragraph 196); 
subsequent to determining that the flow of electrical power from the external power source to the pathology sample processing device has been terminated (the UPS thread 2140 can direct the shutdown of processing tank heaters and stainer 1000 itself when the UPS 1298 battery power falls to a critical level – paragraph 196), controlling the pathology sample processing system and the conveyor system to position all pathology samples in a known position (an unload slides/reagent bottles step 1135 occurs before system shutdown 1140 – Fig. 1C) prior to termination of the flow of electrical power from the uninterruptible power supply to the pathology sample processing device.
Regarding claim 9, Feingold teaches the method of claim 8, further comprising delaying control of the pathology sample processing system and the conveyor system (an unload slides/reagent bottles step 1135 occurs before system shutdown 1140 – Fig. 1C) until the uninterruptible power supply has reached a predetermined threshold power level (if UPS 1298 reports that line power has failed, the UPS thread 2140 can direct the shutdown of processing tank heaters and stainer 1000 itself when the UPS 1298 battery power falls to a critical level – paragraph 196) (Feingold teaches a “delay” as the time before the UPS 1298 battery power falls to a critical level).
Regarding claim 10, Feingold teaches the method of claim 8, wherein at least a portion of the pathology sample is positioned on a glass slide (biological samples on slides – paragraph 15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP2001215415A – teaches a slide processing device with an UPS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.C.S./Examiner, Art Unit 1796        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797